DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Claims status
2.	In After Final Consideration Pilot Program 2.0 Request filed on 06/07/2022, claims 1-3, 5-7, 9-11 and 13-15 have been amended. Therefore, claims 1-16 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/819,517 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Statement of Substance of Interview (After Final Consideration Pilot Program 2.0)
4.	Applicant’s representative requested to initiate the interview prior to filing the AFCP response after final action. Both parties discussed the allowable subject matter related with independent claims 1, 5, 9 and 13 regarding compact prosecution. Agreement was reached to reconvene upon receiving the official response (Applicant initiated interview summary dated 05/25/2022). Examiner contacted Applicant’s representative to reconvene the previous interview under After Final Consideration Pilot Program 2.0. Applicant’s representative attempted to explain how the amendments to the claims differs from the cited prior art as stated in applicant remarks filed in the Response.

Allowable Subject Matter
5.	In the After Final Consideration Pilot Program 2.0 Request filed on 06/07/2022, claims 1-16 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“identifying a number of resources associated with the first resource pool based on the information on the threshold number, the number of resources being smaller than or equal to the threshold number; and identifying at least one resource for transmitting the signal in the first resource pool based on the identified number of resources and a predefined pattern” in combination with other claim limitations as specified in claims 1, 5, 9 and 13.
Note that the first closest prior art, Chae et al. (US 2017/0027011 A1), hereinafter “Chae” (support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/950,842 filed on 03/11/2014) teaches: identifying a number of resources associated with the resource pool based on the information on the threshold number (Figs. 5-6, Table 1, paragraphs  [0084], [0087], number of times of repetition of transmission according to the RSRP); identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources (Figs. 5-6, Table 1, paragraphs  [0084], [0087], selection of a resource pool according to the RSRP or transmit power); and transmitting, to another terminal, the signal on the at least one identified resource in the resource pool using a transmission power based on the transmission power control information (Figs. 5-6, paragraphs [0077], [0083], [0100], transmitting a discovery signal at the transmit power which is set for the selected resource pool).
Note that the second closest prior art, Zhao et al. (US 2015/0215903 A1), hereinafter “Zhao” (support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 61/933, 238 filed on 01/29/2014; 61/955, 746 filed on 03/19/2014 and 61/990, 046 filed on 05/07/2014) teaches: identifying at least one resource for transmitting the signal in the resource pool based on the identified number of resources and a predefined pattern (paragraphs [0087], [0203], [0322], one or more (e.g., a set) of subframes over which to attempt discovery transmission, based on predefined hopping pattern).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, Liu et al. (US 2015/0173113 A1), hereinafter “Liu” teaches: information on a number of resources in which the terminal is able to transmit a signal associated with the resource pool and transmission power control information for the resource pool (Figs. 2-3, paragraphs [0043], [0048], [0050]-[0055]; parameter information at least includes one of the following parameters: a power parameter, a period parameter, a repetition parameter, and a modulation coding parameter). Thus, the prior art of record does not reasonable teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• He et al. (US 2015/0264677 A1) entitled: "Systems, And Devices For Device-To-Device Communication Mode Selection"
• Chatterjee et al. (US 2015/0043448 A1) entitled: "Signaling For Proximity Services And D2D Discovery In An LTE Network "
• Sartori et al. (US 2015/0201392 A1) entitled: " System And Method For Device-to-Device Communications"
• Chatterjee et al. (US 9,992,781 B2) entitled: " Signaling For Inter-cell D2D Discovery In An LTE Network"
• Novlan et al. (US 9,974,066 B2) entitled: " Methods And Apparatus For Device-to-Device Communications System"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414